IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF GEORGIA
------------------------------------------------------X
HERMAN CUNNINGHAM                                       Case 1:19-cv-02853-TWT-LTW
Plaintiff,

               vs.

RAS CRANE LLC
Defendant.
------------------------------------------------------X



PLAINTIFF’S RESPONSE IN OPPOSITION TO THE MOTION TO

DISMISS
INTRODUCTION

      Plaintiff has plausibly alleged that Defendant RAS Crane LLC, a nonjudicial

security enforcer, took and threatened to take a nonjudicial action to effect

dispossession of Plaintiff’s home when it had no present right to possession of the

property because Plaintiff was not in default on his mortgage. In fact, as stated in

19-cv-2296-TWT, Doc. 11, Page 3 of 10 (attached), Cunningham has alleged facts

and supplied documentation suggesting that he is current on the mortgage. The

Amended Complaint alleges:

      2- RAS is a debt collection law firm that represented Plaintiff’s mortgage

lender.

      3- RAS attempted to enforce a security interest upon Plaintiff’s home

located at 5024 Klondike Rd., Lithonia, GA 30038.

      4- RAS attempted to conduct a non-judicial foreclosure on Plaintiff’s home

      5- The non-judicial foreclosure is the subject of a federal lawsuit pending in

the Northern District of Georgia with a case number of 1:19-cv-02296-TWT.

      6- RAS took or threatened to take nonjudicial action to effect dispossession

of Plaintiff’s home.
         7- RAS attempted to dispossess plaintiff of his home when it had no right to

do so.

         8- In 19-cv-2296-TWT (Dkt. 11, Page 7), referenced above, the Court found

that based on testimony and evidence, Plaintiff had a substantial likelihood of

showing that this foreclosure and this foreclosure attempt was wrongful.

         11- RAS is liable to plaintiff because it is taking or threatening to take non

judicial action, which it does not have the right to do, to dispossess Plaintiff of his

home.

         12- This conduct is a violation of the FDCPA at 15 U.S.C. 1692f(6)(A).




STANDARD OF REVIEW




          At the motion to dismiss stage, the Court accepts all well-pleaded facts in

the Plaintiff's complaint as true, as well as all reasonable inferences drawn from

those facts. McGinley v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004); Lotierzo

v. Woman's World Med. Ctr., Inc., 278 F.3d 1180, 1182 (11th Cir. 2002). Not only

must the Court accept the well-pleaded allegations as true, but these allegations

must also be construed in the light most favorable to the pleader. Powell v.
Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011). “Rule 12(b)(6) does not permit

dismissal of a well-pleaded complaint simply because ‘it strikes a savvy judge that

actual proof of those facts is improbable.’ ” Watts v. Fla. Int'l Univ., 495 F.3d

1289, 1295 (11th Cir. 2007) (quoting Twombly, 550 U.S. at 556).




THE SUPREME COURT’S OBDUSKEY DECISION




      The Supreme Court in Obduskey v. McCarthy & Holthus LLP, 139 S. Ct.

1029, 1036 (2019) held that the Defendant is covered by the FDCPA’s limited

purpose definition. And the limited purpose definition covers taking or threatening

to take any nonjudicial action to effect dispossession of plaintiff’s property without

the present right to possession of the property:

      “For the purpose of section 1692f(6) [the] term [debt collector] also includes

      any person ... in any business the principal purpose of which is the

      enforcement of security interests.” [§ 1692a(6)]

      The subsection to which the limited-purpose definition refers, § 1692f(6),

      prohibits a “debt collector” from:

      “Taking or threatening to take any nonjudicial action to effect dispossession

      or disablement of property if—
      “(A) there is no present right to possession of the property ... ;

      “(B) there is no present intention to take possession of the property; or

      “(C) the property is exempt by law from such dispossession or disablement.”



THE DEFENDANT VIOLATED THE FDCPA




      The Amended Complaint alleges that RAS Crane lacked a present right of

possession of Plaintiff’s property and had no right to bring a nonjudicial

foreclosure against Plaintiff because as alleged in the amended complaint “it had

no right to do so.” And as alleged in the Amended Complaint, the Court had found

in the companion case to this one that Plaintiff has a substantial likelihood of

showing that the foreclosure and the foreclosure attempt was wrongful because

Plaintiff was not in default under his mortgage and was current. See Attached

Order Page 3 and 7. Defendant does not argue otherwise.

      Obduskey did not address a debt collector conducting a nonjudicial

foreclosure without a present right of possession. Here, Plaintiff is not eligible to

be foreclosed against and that provides the basis for a § 1692f(6) claim. A covered

entity can violate § 1692f(6) by “taking...any nonjudicial action to effect

dispossession...of property” when it has “no present right to possession of the
property...through an enforceable security interest.” 15 U.S.C. § 1692f(6)(a)

(emphasis added). “In other words, a party such as RAS Crane must have, not

merely a security interest, but a presently operative right of possession in order for

its nonjudicial foreclosure to avoid violating § 1692f(6).” Amodio v Ocwen Loan

Servicing, LLC, No. 3:18-cv-00811, 2019 WL 2162944, at *4 (M.D. Ten. May 17,

2019). See also Westbrook v. NASA Fed. Credit Union, No. 3:17-CV-00534-AKK,

2019 WL 1056356, at *3 (N.D. Ala. Mar. 6, 2019) (observing that an entity

seeking to enforce a security interest in a property may become liable under §

1692f(6) if it “los[es] its present right to possession” but takes possession anyway);

Wright v. Santander Consumer USA, Inc., No. 6:18-cv-263-Orl-22KRS, 2018 WL

2095171, at *4 (M.D. Fla. May 1, 2018) (holding that plaintiff had stated a claim

against auto repossessor because he had alleged that his lender “lacked a present

interest to possess the” car).

DEFENDANT’S ARGUMENTS SHOULD BE REJECTED BY THE COURT

      Defendant states on Page 5 of its brief in support of its motion to dismiss

that Plaintiff alleged in his amended complaint that RAS Crane did not credit

Plaintiff’s payments and that RAS Crane does not have a responsibility to credit

Plaintiff’s payments. The amended complaint alleged no such thing.
      Defendant essentially argues on Page 8 that because it had an enforceable

security interest in the property it is not subject to the limited purpose definition of

the FDCPA. But Defendant ignores the plain text of the first part of the sentence

which states that a nonjudicial security interest enforcer such as Defendant violates

the FDCPA if “there is no present right to the property through an enforceable

security interest.” The Defendant would have the statute be read without the

italicized words. The Defendant would have a nonjudicial security enforcer not-

violate the FDCPA so long as its client had an enforceable security interest in the

property even though it did not have a present right to the property. That is a

distorted reading.

      [A Court should] begin [its] analysis of the statute by reading “the language

employed by Congress” and assuming “that the ordinary meaning of that language

accurately expresses the legislative purpose.” Park ‘N Fly v. Dollar Park & Fly,

469 U.S. 189, 194, 105 S. Ct. 658, 83 L.Ed.2d 582 (1985). In other words, if “the

statutory text is plain and unambiguous[,] ... we must apply the statute according to

its terms.” Carcieri v. Salazar, 555 U.S. 379, 129 S. Ct. 1058, 1064, 172 L.Ed.2d

791 (2009).

      United States v. Crape, 603 F.3d 1237, 1242 (11th Cir. 2010).
      The Amended Complaint plausibly alleges that RAS Crane threatened to

take and took a non-judicial action to effect dispossession of Plaintiff from his

home. At this time, it had no present right to possession of the property through an

enforceable security interest and the foreclosure and the foreclosure attempt was

wrongful because Plaintiff was not in default.

      The Court in James v. Nationstar Mortg., LLC, 92 F. Supp. 3d 1190, 1193-

1194 (S.D. Ala. 2015) rejected the precise argument that Defendant makes here so

a full quote of that portion of the decision is warranted:

      [RAS Crane] [relies] on a strand of authority in which courts have

      recognized that “Section 1692f(6) only forbids threats against a consumer's

      property if there is no enforceable security interest in the property.”

      Jenkinsv. BAC Home Loan Servicing, LP, 822 F.Supp.2d 1369, 1375

      (M.D.Ga.2011). So defendants' position is that the mere existence of a

      security interest, without more, insulates Nationstar from § 1692f(6)

      liability, as a matter of law.

      The trouble with this argument is that it ignores the statutory requirement of

      a “present right to possession of the property” by the debt collector

      threatening nonjudicial action. See § 1692f(6)(A). Of course, [RAS Crane]

      would have had a “present right to possession of the property” only if
      [Cunningham was] in default when the threat of foreclosure was made.

      Stated differently, it is the combination of a security interest and a present

      right to possession that precludes debt collector liability under § 1692f(6) for

      threatening nonjudicial foreclosure proceedings. Abundant case authority

      supports this plain reading of the statute.….. Here, the well-pleaded factual

      allegations of [Cunningham’s] Complaint reflect that the Loan was not in

      default when [RAS Crane sought to conduct a non-judicial foreclosure of

      Cunningham’s home on June 4, 2019]. Accepting those allegations as true

      (as the Court must for Rule 12(b)(6) purposes), the Complaint shows that

      [RAS Crane] lacked a present right to possession of the property when it

      made the threat. Thus, [RAS Crane] is alleged to have threatened nonjudicial

      forfeiture of [Cunningham’s] home even though it had “no present right to

      possession of the property” because the Loan on which the security interest

      was predicated was not in default. In short, plaintiffs have alleged a viable

      cause of action for violation of § 1692f(6), notwithstanding [Wells Fargo’s]

      security interest in [Cunningham’s] home. The Motion to Dismiss will

      be denied as to the § 1692f(6) cause of action.

CONCLUSION

The motion to dismiss should be denied in its entirety.
Dated this 7th day of August 2019.
                        Respectfully submitted,
                               By: /s/ Shimshon Wexler
                               Georgia Bar No. 436163
                               The Law Offices of Shimshon Wexler, PC
                               2244 Henderson Mill Rd. Ste 108
                               Atlanta, GA 30345
                               (212) 760-2400
                               (917) 512-6132 (FAX)
                               swexleresq@gmail.com
      Case l-:l-9-cv-02296-TWT Document         t_1.   Fired   05/28l1e o"rtt*iflrr*                       ,$
                                                                                          :g*
                                                                             say    l8    ?ore

                                                                           --, I,j. HATTEI j elerk
                                                                        JAMFS
                                                                       8Y
                                                     . ' ,;' ,!,r'(
                    U]\ITED ST'A'I.ES DISTRICT COU RT
              il\'rHn                                           o*                        -flC}.IIY   I,IETK



            FOR"THE ]\OIITHE RN DIST'RICI' OF GEORGI,A'
                        ATLAN'I'A DIVISTON
VERNESSA S. I]iJNNINGT{AM ANI.)
F{ERMAN CUNNINCiHAM.
                       Plaintifls.              CIVIL AC-IION FILE
                   \;                           NO. 1:19-CV- 02296-TWT
WELLS FARCO I]ANK. NATIONAL
ASSOCIA'fION. AS TRUSTI]E O}.
THE BANC OF AMERICA
ALTERN A"flvtr LOAbi TIiUSl" 2004--s
AND" NATIONSTAR MORTGACE
LLC]. nIBIa MR. COOPER,
                             Dsfcrrdants.

                    Pnorosnn I lEr-Pnnrn |'fs],tpoRaRr"
                        I
             Resrn.qtxtl,Jc OnnEn Rnc;enDlNG A F,loN-JuDlclAL
              FonrclosLrRE Saln aNn OnnER To Snorv Causr

                                   IrrnouucrloN

   This natter is be{i:re the Court on the Plaintif{\' Application fbr a Tcmporary

Restraining Order and an Interloctttory Injunction lDoc. 6l (the "Application")

filecl by thc named plaintitfs. Vernsssa S. CLulringham and Ilcnnan Cunningham

("Applicants").

   The Application having beon read and considered. cciunsel fur Applicants

having cer-rified to the Court in rvriting the effbrls. if any, that have been made ttt

give notice of'the Application to defendants Wells Fargo Bank, Nationai

Association. as Trustee of the Banc of America Alternative Loan Tntst 2004-5 and
      Case l-.1-9-cv-02296-TWT Document l_l_ Filed 05/28/19 Paoe 2 oI L0




Nationstar"Monsagc LLC, clib"a Mr. C'oopcr {"Respondents"): and.

   The Court having considered tlie full rccorcl and all suhrnissions. argurnents.

and evidence presentecl, it finds as ibllou's:

                          PnEltr.ttlARy   FINDU.{GS oF   F,rc'r

   This Courr has subioct-nlalteriurisdictron uncler l2 LJ.S.C'.   l 2614 and 28
tj.S.C. $ l33l because this matter involvcs claims arising under RESPA. antl undcr

28 U.S.C. $ 1167{a) regarding all non-ltderal-question claims that are so closcly

related to thc RESPA claims that they tbnn part of the same case or controversy.

   -fhis
           matter relates to Applicants' horne and principal resiclencc (thc "Home")

with the fbllor.ving strcet address: 5024 Klondike Rd. Lithonia (DeKalb Cnuntv),

Georgia 3003tt accorcling to the current systcnl of street numbsring, and with thc

tbllori'ing lcgel descriptiorr :

       ALL THAT TRACT OR PARCEL OF LAND LYING AND BEINC IN
       LAND LO'|231 AND 232 OF 'fI{E I lTH DIS I I{ICT OF DEKALB
       COUNTY. CEORGIA BEINC VIOR h, P,A.RTIC]ULARLY DESC]IU f]I1D
       AS FOLLOWS: TO FIND A BEGINNINC} POINT" START.AT THE
       INTLJRSIC]-ION OF ]-HE SOUTHEASTERLY RIGHT OF WAY
       LINE OF KLONDIKE ROAD WITH T}jIJ CENTER LINE OF SOUT}"I
       RIVER AND RUNNIn-C NORTI{ 71 DICRil]S 43 MINU.|ES EAST
       126.4 r'EET ALONG KLONDIK[ I{OAD; THENCE RUbJNING
       NOR'LII 60 DEGREITS 38 N,'llNUTIrS EAST ALONC} KLONIIIKE
       ROAD TO AN IRON PIN; TltlrN(lll RUNNING NOI{TH 48
       DECR]:IS I I MtNUl-f1S EASI" ALONG KLOND]KE I{OAD 165.31
       FEET: THENfIE RUNNTNG NORTH 27 DECiREBS 51tu{tNul'ES
          Case 1:19-cv-02296-fWT Document 11               Filed 05/28119 page 3 of 10




           EAST ALONG KLONDrKii ItoAD 166"40 FEH-r'; t.rJENCtr
          RUNNING N{ORTH 07 DEGREES 08 I\,IINUTES EAST ALONG
          KLONDIKE ROAD 180.45 FEET To A potNT: THENCE nuNNINC
          NORTH l4 DIIGREES 34 tvfiNUTES WEST AL0NC KLONDTKE
          ROAD 182.23 FEET To AN IRON ptN AND THtr potNT oF
          BECiINNING; THIINCE I{UNNING NORTI{ 2(t DEGREES s5
          MlNLJ]'ES WI,,ST ALONC] KLONDIKE ROAD 3340.0 FEET TO AN
          lRoN PIN: 'l-HENCE RLINNTNC souT'tJ 88 DEGREIs ?B MrNt-jt-rrs
          EAST97j.l: FEET TO A pOtNl-; t'HITNCE RTJNNING SOUTH 05
          DEG ltE E s 4I l\'1 INu"'f Es w Es'f 299. 76 F E ET To A po I N "t-: t' I I H N cE
          RUNNINc NoRTI-l 88 DF.GRI.ES 28 r\4INUTES WEST 7gR"9B FEET
          To rl-IE PolN'r oF BEGINNING. Tax par-cet ID: I12J201006.

    It   aptrrears   that ltespondents seek t<l concluct a non-ju<liciai foreclose sale of the

Homc on Junc 4,2019. based on aliegations that Applicants have failecl "to pay the

indebtedness as prorrided        for" in the home mortgage loan sccurcil on the l-lorne. In

their Verilicd [--onrplaint Applicants havs allegecl tacts ancl supplied tjocumentarion

sugge'sting that they arc actually currurt on their morteagc. Horvevcr. Applicanrs

contend, Respondents refirsc to con'ect thcir accounting,          re   fuse to restrronci to their

Notice of Enor uncjer Ith,sPA, ancl reflse to arccept fheir monthly $ t,0g7.g3

installment paynlents. In his supptrrtirrg Atfidavit. PlaintrfflApplicant l1emran

cunningharn testifies thar. since Februarv of'2019, Applicants have been

depositing all acknou'ledgecl-due mortgagc installments into a clcdicatccl bank

account in an elfilrt to nlake a continuclus tender. Cunninghar.n also testifles that

Applicants "Arc prcparcd to trtrnst'cr all o{'thc firnds in that bank accorint (Fehruarv


                                                 -3-
         case l-:19-cv-02296-TWT Document         1t    Filed   05/28/l-9 paqe 4 of t-o




 2019 mortgage installments through.Iune 2019 installment)
                                                           inro the registry of the

 court, and to make all subsequently due mortgage installment payments.,,

cunningham also testifies that "[w]e currently live in the Home and
                                                                    are

maintaining it (as we have done since approximately 1998) as if it were
                                                                        our home,,'

and that as of the date of the affidavit, "the IIome is fully insured
                                                                      and maintained,

and ad valorem property taxes are paid current, and I intend to keep it
                                                                        that way.,,

   On May 22,2019, this Court entered a docket notation setting an Ex-parte

Motion for a Temporary Restraining order down for hearing on May 2g,2019, at

2:00 p.m., granted Applicants' Motion for Leave to Deposit Funds into the Court,s

Registry [Doc. 5], and issued an Order [Doc. 7] authorizing them to deposit the

sum of   $5,439.15 - representing the mortgage installments due for February,

March, April, Muy, and June of 2019         into the Court Registry. It appears that, on
                                       --
May 24,2019, Applicants deposited deposited the sum of $5,439.1 5 into the Court

Registry.

   According to the Declaration of Service filed by counsel for Applicants
                                                                           [Doc.

l0], on May 23,2019, Applicants    served the common registered agent for

Respondent Nationstar [Doc. 8] and Respondent          wclls Fargo [Doc. 9.] with the

complaint, summons, and a Notice of the May 28th Hearing and Application for



                                            -4-
           case 1:19-cv-02296-TWT Document          1l-   Filed o5/28/i_9 paoe 5 of 10




TRO. Applicants' counsel also served Wells Fargo's foreclosure firm, RAS Crane,

with written notice of the May 28th Hearing by email on May 22,2A19 at            I   :   l0

p.m. and by via FedEx, which was received on May 23,2019 at 10:26 a.m' [Doc'

101


                                  Lncal StaNnaRn

      The purpose of a TRO is to "preserve the status quo until there is an opportunity

to hold a hearing on the application for a preliminary injunction."r To be entitled to

a   TRO or a preliminary injunction an applicant must prove that (1) the applicant's

claims 'ohave a substantial likelihood of success on the merits"; (2) the applicant

"will suffer irreparable harm in the absence of'a TRO or injunction; (3) the harm

the applicant stands to suffer in the absencc of a grant of such relief "would exceed

the harm suffcred by" the opposing party; and, (4) that such relief "would not

disserve the public intcrest."2

      An applicant for a TRO or   a   preliminary injunction must ordinarily "give[]



      I                  Kaley,579 F.3d 1246,1264 (Ilth Cir. 2009) (citing l lA
          See (Jnited States v.
Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice and
Procedure: Civil $ 2951, at253 (2d. ed. 1995)).
      2
                LePore,234 F.3d I163, 1176 (l lth Cir. 2000), Johnson &
          See Siegel v.
Johnson Vision Care, Inc. v. I -80A-Contacts. lnc.,299 F.3d 1242, 1246-41 (1 l th
Cir.2002).

                                              -5-
             case l-:19-cv-02296-TWT Document          U-   Filed   05/28/1g page 6 of l_0




  security in an amount that the court considers
                                                 proper to pay the costs and damages

 sustained by any parry found to have
                                      been wrongfully enjoined or restrained.,, The

 amount of security to be set is vested in
                                           the discretion of the court.3 However. a

 proper excrcise of that discretion can,
                                         in an appropriatc case, rcquire no securify at

 all given that Rule 65(c) is generally interpreted
                                                    to grant trial courts ,.wide

 discretion ... in determining whether to require
                                                  security....,,4 Given that security

 must only be sufficient to cover damages
                                          that would be tikelyto be sustained a

court may effectively "dispense with the bond
                                              requirement,,, where the coun

determines that a potentially improperly issued
                                                ordcr is unlikely to cause damages.,

Such a determination must be made before the
                                             court enters its order.6

                             PnnInurNARY CoNcLUSIoNs oF LAw

   The court finds that, under the circumstances, Respondents
                                                              received an

   3
     see Hoechst Diafoil co. v. Nan ya plastics corp.,
                                                           174 F.3d, 411, 422(4th cir.,
 1999) (holding that "[allthough the district courr has
                                                        discretion to set the bond
amount 'in such sum as the court deems proper,' it is not
                                                            free to disregard the bond
requirement altogether").
   o
      See, e-g., Roda Driiling co. v. siegal,552 F.3d 1203,1215
.(finding                                                       (lOth cir.,2009)
         no abuse of discretion in a magistrate's finding that issuance
                                                                        of an
injunction need not be conditioned on gluing security;."

              corning Inc.   v. picvue Erectronics,   Ltd.,365 F.3d r56, l5g (2nd cir.,
^^^5   !e9
2004) (citations omined).
   u
       Id.
      case 1:19-cv-02296-TWT Document           11   Filed o5/28l19 paqe 7 of 10




appropriate amount of notice of the TRO hearing. The Court further finds that

Applicants have made out a case for the issuance of a temporary restraining order

by clear evidence.

   Given thc testimony and evidence in the record, Applicants appear to have        a


substantial likelihood of ultimately prevailing on the merits of their claims for

violation of RESPA's mortgage-loan-servicing requirements, breach of contract,

and wrongful foreclosuro or wrongful attempted foreclosure. It is self-evident that

the loss of title to and possession of anyone's home would represent irreparable

injury in the form of the aggravation, stress, expense, and public humiliation

naturally engendered by such an event. the injury with which Applicants are

threatened, i.e., the temporary or perrnanent loss of possession of their Home,

outweighs whatever damage a restraining order or an injunction may cause

Respondents, No advcrse effect on the public interest is presented.

   In determining the amount of security to be set pursuant to Rule 65(c) the costs

and damages likely to be sustained by Respondents      if their foreclosure sale is later

determined to havc been improperly enjoined, the Court finds that this sum could

not reasonably exceed an amount representing the total mortgage installments that

Applicants acknowledgc to be owed.



                                          -1-
          case 1:l-9-cv-02296-TWT Document       11   Filed o5/28l19 page g of 10




       To enjoin a nonjudicial foreclosure sale in
                                                   Georgia, courts typically condition    a

 home owner's right to an injunction against
                                             a foreclosing lender on the home

 owner's tendering "the principal and interest which
                                                     [the home owner] admits to be
 due...."7 Accordingly, this court finds that the principal
                                                            and intercst that

 Applicants acknowledge to be due in the form of the
                                                     installrnents due from

 February of 2019 through June of 2019 (five monthly
                                                     installments of $1.037.g3

each, for a total of $5,439.   l5), and each monthly installment due as of July l,

2019, until further order of this Court or the final
                                                     adjudication of this action,

represents the amount of securify that Applicants
                                                  must deposit with the Clerk        of
Court in order to satis$z the conditions of Rule 65(c).


                                      CrtxclusloN
       IT lS HEREBY ORDERED that the Application for a Temporary Restraining

order be and hereby is GRANTED, and that each Respondent .- including
                                                                      any
individual Respondent's officers, agents, servants, employees,
                                                               and attorneys, and

any person in active concert or participation with any
                                                       such person who receives

acfual notice of this Order by personal service or   otherwi      be and herebv are

temporarily ENJoINED and RESTRAINED, pending the
                                                 issuance of an


   '   see oconee Fed. sav. & Loan Ass'n v. Brown,g25
                                                      s.E.2d 4s6,464(Ga.            ct.
App.20l9).

                                           -8-
         Case 1:19-cv-02296-TWT Document         1l_   Filed 05/28119 page 9 of 10




 interlocutory injunction, from the following activities:

        PERFORMING          ANY ACT THAT                  REPRESENTS THE
       ADVERTISING FOR SALE, CRYING OUT FOR SALE, SELLING,

       AUCTIONING, ENCUMBERING, TRANSFERRING, PTrySICALLY

       TNSPECTING, OR OTHERWISE EXERCISING TTIE POWER
                                                      OF

       SALE GRANTED UNDER ANY SECURITY DEED AFFECTING

       TI{E REAL PROPERTY INCLUDING ANY                             ST'RUCTURE

       THEREON AND ITS APPURTENANCES
                                                         -_ THAT IS LOCATED
       AT    5024 KLONDIKE RD., LITHONIA, DEKALB COLINTY.

       GEORGIA.

   It is FURTHER ORDERED that,          as a condition   of the validity of this TRO

Applicants deposit the sum of $5,439.15 __ representing the mortgage installments

due for February, March, April, May, and June of 2019           into the registry of the
                                                            -
clerk of court no later than the close of business on May 31,2019, and, further,

that they deposit the sum of $1,087.83 by the   fifth calendar day of each subsequent

month beginning July I ,2019.8



   t Because
              Applicants appear to have already made the g5,439.15 deposit, and
assuming the deposit is not rejecte<lor res<;indcd, they shall not be requircd
                                                                               to rc-
deposit this sum.

                                          -9-
         case r-:19-cv-02296-TWT Document                  11 Fired 05/28119 page 10 of 10




    It is FURTHER ORDERBD that this order be filed forthwith in the Clerk's

office and entered of record; that this order shall expire on the (not to exceed 30)

      30          day after its entry, unless sooner dissolved by this Court; and that

Applicants' request for         a    preliminary injunction is hereby set down for hearing for
             T'o eE OertrltHte.tED

                                            of the United States District Court for the

Northern District of Georgia, Richard B. Russell Federal Building, 75 Ted Turner

Drive, SW, Atlanta, GA 30303-3309, and that Respondents are hereby ORDERED

to show cause at such hearing why this Court should not issue a preliminary

injunction.
      IT IS SO ORDERED, this                2f,     day    of   fleo-               ,2019, at
                                                                    U
    2:t*S           o'clock F                .m.




                                         3l*.T-fu,*Z
                                         THOMAS W. THRASH, JR.,
                                         IJNITED STATES DTSTzuCT JUDGE

Prepared and Presented by:
  /s/ Richard S. Alembik
Richard S. Alembik
Ga. State Bar No. 008770
Attorney for Plaintiffs / Applicants
315 W. Ponce de I-eon Ave. # 250
Decatur, GA 30030
(404)373-02Os I (404)79s-8999 FAX
gcneral_mai lbox (@al emb i k. com




                                                   -l 0-
